 


115 HR 3553 IH: Bankruptcy Administration Improvement Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3553 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2017 
Mr. Marino (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 11 of the United States Code to increase the amount of compensation paid to chapter 7 bankruptcy trustees for services rendered. 
 
 
1.Short titleThis Act may be cited as the Bankruptcy Administration Improvement Act of 2017. 2.FindingsThe Congress finds that— 
(1)the amount of compensation paid to trustees serving in bankruptcy cases under chapter 7 of title 11 of the United States Code has not been increased since 1995, and (2)the amendments made by this Act will not modify, impair, or supersede the current authority of the district courts of the United States, or of bankruptcy courts, to waive the payment of filing fees by indigent individuals. 
3.Compensation of trustees in cases under chapter 7Title 11 of the United States Code is amended— (1)in section 104— 
(A)in subsection (a)— (i)by inserting 330(b)(1), 330(b)(2), after 303(b),, 
(ii)in paragraph (1) by striking and at the end, (iii)in paragraph (2)— 
(I)by inserting except as provided in paragraph (3), after (2), and (II)by striking the period at the end and inserting , and, and 
(iv)by adding at the end the following:  (3)with respect to the dollar amounts in effect under sections 330(b)(1) and 330(b)(2), to round to the nearest $1 the dollar amount that represents such change., and 
(B)in subsection (b) by inserting 330(b)(1), 330(b)(2), after 303(b),, and (2)in section 330— 
(A)by amending subsection (a)(7) to read as follows:  (7)In determining the amount of reasonable compensation to be awarded to a trustee under chapter 7, the court shall treat such compensation as a commission, based on section 326(a)., and 
(B)in subsection (b)(1) by striking $45 and inserting $105. 4.Bankruptcy FeesSection 1930(1)(A) of title 28 of the United States Code is amended by striking $245 and inserting $305.  
5.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the 1st day of the 1st month that begins more than 180 days after the date of the enactment of this Act. (b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the effective date of this Act. 
 
